DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 1,970,330) (See NPL for English Translation) in view of Chon (KR 10-16856921) (See NPL for English Translation) and Rathert (US 6,966,553).
In respect to claim 1, Mueller discloses a book block feed device to feed to a bookbinding machine comprising: an alignment unit 3 and a press unit 34 that are adjacently arranged in order along a conveying path F of the book block from an inlet to an outlet; the alignment unit comprises rollers 17-22 and drive belts 16-17, connected to driving motors; absent further structure, this unit is intrinsically providing vibration to the book block; and a press unit 34, which forms a part of the conveying surface 38 of the conveying path, and a press plate 39 which presses the book block between the press plate and the press surface (0017; Fig. 2).
In respect to the amended subject matter, Muller in view of Chon, as combined in the rejection, as well as the books are intended for “further processing” (Title, Muller) do not disclose a transfer mechanism disposed at the outlet of the conveying path to feed the book pressed by the press unit to a bookbinding machine, however, Rathart teach a unit for processing a book block including: a receiving unit (Station A) which supports the book block in an upright state (Fig. 1) and a “hand unit” 1a/1b that is to hold the book block supported by the receiving unit, wherein the hand unit is attached to a frame to move the hand unit between the receiving unit (Station A) to the bookbinding machine (Station C).  It would have been obvious to provide the alignment and press book units (preprocessing units) taught in Muller and Chon with a receiving unit and hand unit taught in Rathart to convey the books into a bookbinding position which is ultimately the stated aim in Muller (0001).  Furthermore, all of the claimed elements were known in prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The device taught by Muller/Chon and the device taught by Rathart are independent machines with separate utility.  They may be used in sequence with no changes in either device, for purposes directly stated by Muller, and purposes known to those of ordinary skill in the art, namely, providing a bookbinding means after a bookbinding preparation process.
In respect to claim 2, Mueller discloses a frame, intrinsically, in which the alignment unit and press unit are provided (although not shown in the Drawings, the components must be supported and connected together via a “frame”); the conveying path including a first conveying surface 6 (Fig. 1) and a second conveying surface (conveyer 9) extending from a lower edge of the first conveying surface to support the book block; the alignment unit 3 and press unit 34 are independent one another (Fig. 1).  As noted above, the side conveyor belts/rollers/motor 23 are considered to impart vibration, and these are coupled to the first conveying surface 6 (Fig. 1); Mueller further discloses that the press surface 38 forms a part of the conveying surface, the press plate 39 disposed to face the press surface and moveable to and away therefrom, between a standby position and a pressing position (0017; Fig. 2); Mueller further discloses a conveying mechanism that feeds the book block along the conveying path (Fig. 1), and a paper feed unit 4 disposed in the inlet and to send the book to the alignment unit 9 (Fig. 1).
Mueller does not disclose that the alignment unit includes a vibrator (on a conveying surface) or a blower connected to an air outlet opened in the conveying path, however, Chon teach a very similar bookbinding device which similarly includes both an alignment unit 300 and adjacently arranged transfer/press unit 400/500 (Figs 1 & 3); the alignment unit includes blowers 371 and vibrators 373 connected to the first conveying path (bottom) and a second conveying surface (side) (Figs. 1 & 3);  It would have been obvious to one of ordinary skill in the art to substitute the alignment unit taught in Mueller with the alignment unit taught in Chon to allow the book block to be “automatically aligned which moving along the plate”.  Furthermore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In both Mueller and Chon the alignment unit and press unit are essentially independent, and interchanging one unit for another will not affect the other unit i.e. changing the Mueller alignment unit to that of Chon would not affect the operation of the additional units, and provide an expected result.
	In respect to claim 6, Chon further teaches that the alignment unit has a conveying mechanism (feed bars 355 connected to a drivechain 353 (Fig. 2).  Although Mueller and Chon do not disclose the particular standby position and pressing position actions of the press plate, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114). The press plate is structurally capable of these actions.

Allowable Subject Matter

Claims 3-5 are allowed.  Previously objected to claim 3 incorporates claims 1 and 2, and contains allowable subject matter for the reasons detailed in the Non-Final Action (07/08/21).
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art anticipates or renders obvious all of the limitations of claim 1 and claim 8, particularly, the receiving unit with the features of claim 8 together with a “hand unit that is to hold the book block received by the receiving unit and a hand moving mechanism attached to the frame to move the hand unit between the receiving unit and the bookbinding machine”.   Rathert teaches components which may be construed as the “hand unit” (see rejection of claim 1) or the “carriage device” of claim 8, but not both features.

Response to Arguments

Applicant’s arguments with respect to claims 1-2 and 6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 3-5 remain allowed.  New claim 8 is objected to.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637